DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least some of the domains are exposed at an outer surface of the conductive member” (claims 1, 7, 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–3, and 7–8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 10 of copending Application No. 17/071,109, hereinafter referred to as ‘109’ app, in view of Fujimoto et al. (JP 2017-198929 A), hereinafter referred to as Fujimoto. 
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 1, 2, 7, and 8, the ‘109’ app teaches, “An electrophotographic apparatus (claim 7: process cartridge; claim 8: cartridge set) comprising: an electrophotographic photosensitive member, a charging unit for charging a surface of the electrophotographic photosensitive member, and a developing unit for developing an electrostatic latent image formed on the surface of the electrophotographic photosensitive member with a toner to form a toner image on the surface of the electrophotographic photosensitive member, wherein the charging unit comprises a conductive member disposed to be contactable with the electrophotographic photosensitive member; the conductive member comprises a support having a conductive outer surface and a conductive layer disposed on the outer surface of the support; the conductive layer comprises a matrix and a plurality of domains dispersed in the matrix; the matrix contains a first rubber; each of the domains contains a second rubber and an electronic conducting agent; at least some of the domains are exposed at an outer surface of the conductive member; the outer surface of the conductive member is constituted of at least the matrix and the domains that are exposed at the outer surface of the conductive member; the matrix has a volume resistivity R1 of larger than 1.00×10.sup.12 Ω.Math.cm and not larger than 1.00×10.sup.17 Ω.Math.cm; the volume resistivity R1 of the matrix is at least 1.0×10.sup.5-times a volume resistivity R2 of the domains; the developing unit comprises the toner; the toner comprises a toner particle containing a binder resin, and an external additive (see claims 1, 9 and 10 of the ‘109’ app.).” The ‘109’ app. does not teach, “and the external additive contains a fine particle of a hydrotalcite compound; wherein, the fine particles of the hydrotalcite compound has a number-average primary particle diameter Lh of 0.10 μm to 1.00 μm.” However, Fujimoto teaches the deficiencies of the ‘109’ app. (see at least pg. 4, ln. 13–14 of English translation). It would have been obvious to one skilled in the art at the time of filing to modify the ‘109’ app. to include and the external additive contains a fine particle of a hydrotalcite compound; wherein, the fine particles of the hydrotalcite compound has a number-average primary particle diameter Lh of 0.10 μm to 1.00 μm.
	The ordinary artisan would have been motivated to modify the ‘109’ app. for at least the purpose of causing the entire toner to be uniformly charged without causing uneven charging during an image forming operation.
Regarding claim 3, the ‘109’ app teaches, “in observation of a cross section of the conductive member, an arithmetic-mean value Dm of a distance between adjacent walls of the domains in the conductive layer is from 0.15 μm to 2.00 μm (see claim 5 of the ‘109’ app.).”
Allowable Subject Matter
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming devices with conductive members and toner combinations, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852